PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hobbs et al.
Application No. 15/980,065
Filed: May 15, 2018
Attorney Docket No. HOBBS-00101
For: TOOTHPASTE DISPENSING BRUSH AND SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 6, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed November 2, 2020. The issue fee was timely paid on December 2, 2020. Accordingly, the application became abandoned on December 3, 2020. A Notice of Abandonment was mailed January 6, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of inventor’s oath or declarations, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

This application is being referred to Office of Data Management for appropriate action in the normal course of business on the reply received January 6, 2021.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries concerning this application should be directed to the Office of Data Management at their customer service line (571) 272-4200.


/APRIL M WISE/Paralegal Specialist, Office of Petition